ICJ_162_SilalaWaters_CHL_BOL_2016-07-01_ORD_01_NA_00_EN.txt.                                INTERNATIONAL COURT OF JUSTICE


                                 REPORTS OF JUDGMENTS,
                              ADVISORY OPINIONS AND ORDERS


                         DISPUTE OVER THE STATUS
                    AND USE OF THE WATERS OF THE SILALA
                                    (CHILE v. BOLIVIA)


                                   ORDER OF 1 JULY 2016




                                      2016
                               COUR INTERNATIONALE DE JUSTICE


                                   RECUEIL DES ARRÊTS,
                            AVIS CONSULTATIFS ET ORDONNANCES


                       DIFFÉREND CONCERNANT LE STATUT
                      ET L’UTILISATION DES EAUX DU SILALA
                                     (CHILI c. BOLIVIE)


                              ORDONNANCE DU 1er JUILLET 2016




3 CIJ1099_anc_1101.indb 1                                       23/01/17 11:12

                                                  Official citation :
                             Dispute over the Status and Use of the Waters of the Silala
                                      (Chile v. Bolivia), Order of 1 July 2016,
                                             I.C.J. Reports 2016, p. 243




                                               Mode officiel de citation :
                            Différend concernant le statut et l’utilisation des eaux du Silala
                                   (Chili c. Bolivie), ordonnance du 1er juillet 2016,
                                              C.I.J. Recueil 2016, p. 243




                                                                                    1099
                                                                    Sales number
                ISSN 0074-4441                                      No de vente:
                ISBN 978-92-1-157294-0




3 CIJ1099_anc_1101.indb 2                                                                        23/01/17 11:12

                                                              1 JULY 2016

                                                                ORDER




                                 DISPUTE OVER THE STATUS
                            AND USE OF THE WATERS OF THE SILALA
                                     (CHILE v. BOLIVIA)




                             DIFFÉREND CONCERNANT LE STATUT
                            ET L’UTILISATION DES EAUX DU SILALA
                                      (CHILI c. BOLIVIE)




                                                           1er JUILLET 2016

                                                           ORDONNANCE




3 CIJ1099_anc_1101.indb 3                                                     23/01/17 11:12

                    243 	




                                   INTERNATIONAL COURT OF JUSTICE

        2016                                        YEAR 2016
       1 July
     General List
      No. 162                                       1 July 2016

                             DISPUTE OVER THE STATUS
                        AND USE OF THE WATERS OF THE SILALA
                                              (CHILE v. BOLIVIA)




                                                     ORDER


                    Present: President Abraham; Vice‑President Yusuf; Judges Owada,
                             Tomka, Cançado Trindade, Greenwood, Xue, Donoghue,
                             Gaja, Sebutinde, Bhandari, Robinson, Gevorgian;
                             Registrar Couvreur.



                        The International Court of Justice,
                       Composed as above,
                       After deliberation,
                       Having regard to Article 48 of the Statute of the Court and to Arti-
                    cles 31, 44, 45, paragraph 1, 48 and 49 of the Rules of Court,
                       Having regard to the Application filed in the Registry of the Court on
                    6 June 2016, whereby the Government of the Republic of Chile instituted
                    proceedings against the Plurinational State of Bolivia with regard to a
                    dispute concerning the status and use of the waters of the Silala;
                       Whereas a signed copy of the Application was communicated to Bolivia
                    on the day it was filed;
                       Whereas Chile has appointed H.E. Ms Ximena Fuentes Torrijo as
                    Agent and H.E. Ms María Teresa Infante Caffi and Mr. Juan Ignacio
                    Piña Rochefort as Co‑Agents; and whereas Bolivia has appointed H.E.
                    Mr. Eduardo Rodríguez Veltzé as Agent;

                    4




3 CIJ1099_anc_1101.indb 24                                                                      23/01/17 11:12

                    244 	         status and use of the silala (order 1 VII 16)

                       Whereas, at a meeting held by the President of the Court with the
                    Agents of the Parties on 23 June 2016, the latter indicated that they had
                    come to an agreement that Chile should have a period of twelve months
                    at its disposal, from the day of the present Order, in which to prepare its
                    Memorial, and that Bolivia should then have a period of twelve months
                    for the preparation of its Counter‑Memorial;
                       Taking into account the agreement of the Parties,
                        Fixes the following time‑limits for the filing of the written pleadings:

                      3 July 2017 for the Memorial of the Republic of Chile; and
                      3 July 2018 for the Counter‑Memorial of the Plurinational State of
                    Bolivia;
                        Reserves the subsequent procedure for further decision.

                       Done in English and in French, the English text being authoritative, at
                    the Peace Palace, The Hague, this first day of July, two thousand and
                    sixteen, in three copies, one of which will be placed in the archives of the
                    Court and the others transmitted to the Government of the Republic of
                    Chile and the Government of the Plurinational State of Bolivia, respec-
                    tively.

                                                                  (Signed) Ronny Abraham,
                                                                              President.
                                                                (Signed) Philippe Couvreur,
                                                                              Registrar.




                    5




3 CIJ1099_anc_1101.indb 26                                                                          23/01/17 11:12

